Hoban, P. J.,
A compulsory non-suit was entered at trial as to both defendants. The basis of the case was the alleged negligence of a member of the hose company, a volunteer fire company, in *590throwing a catch ring toward a fire hydrant while the apparatus was responding to an alarm.
No legal liability for the tort of one of its members can be imposed upon the hose company, and the only way in which the borough could be held would be under a provision of The Vehicle Code making a borough jointly and severally liable with any member of a volunteer hose company of the borough for any damage caused by such member while operating fire department equipment going to, attending or returning from a fire: The Vehicle Code of May 1, 1929, P. L. 905, sec. 619, 75 PS §212.
But here the alleged tortfeasor is neither a party to the action nor identified in the testimony. The phrase “jointly and severally liable” does not impose separate liability apart from that of the tortfeasor, but means that if the tortfeasor is found individually liable, then a plaintiff may collect from the borough and the individual or from the borough alone, with the borough retaining the right to recoup.
Even so the trial judge thought no negligence was established and a review of the evidence confirms that opinion.
We discharge this rule with reluctance because plaintiff was severely injured in the accident while he was returning from an act of mercy in attempting to extinguish the fire to which the hose company was en route. We are informed by counsel, however, that the Taylor Borough Council is considering an award to plaintiff which will somewhat compensate him for the medical expense and personal loss suffered, an action of which we thoroughly approve.
Now, October 28, 1953, the rule to show cause why the compulsory nonsuit heretofore entered in the above-entitled case should not be taken off and a new trial awarded, 'is discharged.